EXAMINER’S COMMENT
	Claims 34 and 35 are rejoined.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 3-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34 and 35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-35 are allowed. The following is an examiner’s statement of reasons for allowance:
Koerner (DE 456551, machine translation relied upon) teaches a channel for the rod forming device of cigarette rod machines that has the form of a tapered groove that becomes narrower at one 
Kochalski (US 3,139,972) teaches a rotary suction conveyor for a tobacco processing machine (column 1, lines 10-17) where the conveyor has a variable width at different positions in the radial direction between two sloped annular faces (column1, lines 43-51, figure 1, reference numerals 2a, 2b). However, Kochalski does not teach or suggest the width varying at different rotational positions around the drum.
Meissner (US 3,307,560) teaches a cigarette rod making machine having a circumferential suction groove (figure 2, reference numeral 3a) located on a rotating disc (column 2, lines 14-29, figure 2, reference numeral 3). The tobacco located on the disc is formed into a rod (column 2, lines 45-66) and smoothed using a trimming or equalizing device (column 2, lines 30-44) arranged at a fixed position at the top portion of the disc (column 2, lines 45-66). However, it would not have been obvious to combine the drum of Meissner with the groove of Koerner since Koerner does not teach the groove positioned in a drum and, even if the groove were arranged around the drum, it is unclear how the drum of Meissner would be modified to have a narrowing groove since they would be a discontinuity at the ends if the groove of Koerner were wrapped around a drum.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747


/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747